


110 HR 5466 IH: Investment in Kids’ Instruction,

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5466
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. McDermott (for
			 himself, Mr. Stark,
			 Mr. Lewis of Georgia,
			 Ms. Berkley,
			 Mr. Davis of Alabama,
			 Ms. DeLauro, and
			 Mr. Fattah) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To improve outcomes for vulnerable children by investing
		  in families, improving accountability in the child welfare system, and finding
		  safe, stable, and permanent homes for foster children.
	
	
		1.Short titleThis Act may be cited as the
			 Investment in Kids’ Instruction,
			 Development and Support Act or the Invest in KIDS
			 Act.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Providing Services to Strengthen Families and Reduce the
				Need for Foster Care
				Sec. 101. Child and family services program.
				Title II—Ensuring Federal Foster Coverage for All Children in
				Need
				Sec. 201. Expanded eligibility for foster care and adoption
				assistance.
				Sec. 202. Flexibility to establish separate standards for
				relative foster family homes.
				Sec. 203. Application of standards to all children.
				Title III—Supporting a Qualified Child Welfare
				Workforce
				Sec. 301. Child welfare service quality improvement
				grants.
				Sec. 302. Increase in payment rate for States for expenditures
				for short term training of staff of certain child welfare agencies and court
				personnel.
				Title IV—Connecting Children to Support, Family, Health Care, and
				School
				Subtitle A—Connection to Support
				Sec. 401. State option for children in foster care after
				attaining age 18.
				Subtitle B—Connections to Family
				Sec. 411. Kinship guardianship assistance payments for
				children.
				Sec. 412. Family connection grants.
				Sec. 413. Information on adoption tax credit.
				Sec. 414. Adoption incentives program.
				Sec. 415. Sibling placement.
				Subtitle C—Connections to Health Care
				Sec. 421. Health oversight and coordination plan.
				Subtitle D—Connections to School
				Sec. 431. Educational stability.
			
		IProviding Services
			 to Strengthen Families and Reduce the Need for Foster Care
			101.Child and
			 family services program
				(a)Child and family
			 services component of State planSection 471(a) of the Social
			 Security Act (42 U.S.C. 671(a)) is amended—
					(1)by striking
			 and at the end of paragraph (26);
					(2)by striking the
			 period at the end of paragraph (27) and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(28)at the option of
				the State, includes a child and family services component that describes in
				detail—
								(A)how the State intends to spend the funds
				provided under section 474(a)(5), and an assurance that the State will submit
				to the Secretary reports on annual spending of the funds in accordance with a
				detailed, uniform system which shall be developed by the Secretary;
								(B)the goals the State
				intends to achieve with the expenditure of the funds; and
								(C)the process by
				which the State intends to assess the effects of the expenditure of the funds
				on—
									(i)the goals referred
				to in subparagraph (B) of this paragraph; and
									(ii)other indicators
				of child welfare performance; and
									(D)whether the State intends to spend funds
				provided under section 474(a)(5) to implement, in whole or in part, a
				corrective action plan referred to in subsection (b)(2)(B) of this
				section.
								.
					(b)Approval of
			 child and family services componentSection 471(b) of such Act (42 U.S.C.
			 671(b)) is amended to read as follows:
					
						(b)(1)The Secretary shall
				approve any plan which complies with subsection (a), subject to paragraph (2)
				of this subsection.
							(2)(A)The Secretary may not
				approve the child and family services component of a plan submitted pursuant to
				this part if there is in effect a final determination under section 1123A that
				a State program under part B or this part has failed to substantially conform
				with the requirements, regulations, and plans referred to in section 1123A(a)
				that apply to the program, unless the State is implementing a corrective action
				plan referred to in section 1123A(b)(4)(A) with respect to the failure. The
				Secretary may disapprove the component if the State is not making meaningful
				progress in ending the failure to so conform.
								(B)The Secretary may disapprove the child and
				family services component of a plan submitted pursuant to this part if—
									(i)the component describes an intention of the
				State to expend funds using a method that is substantially similar to a
				specific method used by the State to expend funds pursuant to the State plan
				approved under this part in not less than 2 of the 5 most recently preceding
				fiscal years; and
									(ii)the prior spending failed to result in
				meaningful progress towards achieving the goals described in the plan pursuant
				to subsection (a)(28)(B), determined on the basis of the process referred to in
				subsection
				(a)(28)(C).
									.
				(c)Payments to
			 StatesSection 474(a) of such Act (42 U.S.C. 674(a)) is
			 amended—
					(1)by striking the
			 period at the end of paragraph (4) and inserting ; plus;
			 and
					(2)by adding at the
			 end the following:
						
							(5)an amount equal to
				the Federal medical assistance percentage (as defined in section 1905(b)) of
				the total amount expended during such quarter to provide (and evaluate the
				provision of) services which seek to—
								(A)safely reduce the number of children in
				foster care;
								(B)safely reduce the
				length of stay for children in foster care;
								(C)increase the
				percentage of foster children who are cared for in family-like settings;
				and
								(D)improve the well-being of children in
				foster care, in an adoption eligible for payments under section 473, or in a
				kinship guardianship arrangement eligible for payments under section 473(d);
				and
								.
					(d)Applicability to
			 Indian tribesSection 479B(b)(2)(A)(i) of such Act, as added by
			 section 201(e)(2) of this Act, is amended by striking (1) and
			 (2) and inserting (1), (2), and (5).
				(e)NonsupplantationSection
			 474 of such Act (42 U.S.C. 674) is amended by adding at the end the
			 following:
					
						(g)A State to which funds are paid under
				subsection (a)(5) shall use those funds to supplement and not supplant any
				Federal, State or local funds used for services described in such
				subsection.
						.
				IIEnsuring Federal
			 Foster Coverage for All Children in Need
			201.Expanded
			 eligibility for foster care and adoption assistance
				(a)Foster
			 care
					(1)Elimination of
			 income eligibility requirement
						(A)In
			 generalSection 472(a) of the
			 Social Security Act (42 U.S.C. 672(a)) is amended—
							(i)in
			 paragraph (1), by striking specified and all that follows and
			 inserting or caretaker into foster care if the removal and foster care
			 placement met, and continues to meet, the requirements of paragraph
			 (2).; and
							(ii)by striking
			 paragraphs (3) and (4).
							(B)Conforming
			 amendmentSection 470 of such Act (42 U.S.C. 670) is amended by
			 striking who otherwise would have been eligible for assistance under the
			 State’s plan approved under part A (as such plan was in effect on June 1,
			 1995).
						(2)Foster care
			 maintenance payments match rateSection 474 (42 U.S.C. 674), as amended by
			 section 101(e) of this Act, is amended—
						(A)in subsection
			 (a)(1), by inserting , subject to subsection (h)(1) before the
			 semicolon; and
						(B)by adding at the
			 end the following:
							
								(h)(1)(A)The Secretary shall
				reduce the percentage by which expenditures referred to in subsection (a)(1)
				are reimbursed, by such equal percentage for all States as may be necessary to
				ensure that—
											(i)the ratio, for any calendar
				quarter, of the total of the amounts payable to States under such subsection to
				the total of all amounts expended by the States as foster care maintenance
				payments (whether or not eligible for reimbursement under this part), excluding
				any expenditure made from other funds provided by the Federal Government;
				equals
											(ii)the average such ratio for the 12
				quarters most recently preceding the effective date of this subsection.
											(B)(i)The Secretary shall
				establish procedures to allow States to submit to the Secretary supplemental
				claims for reimbursement of expenditures referred to in subsection (a)(1)
				incurred during the 3-year period beginning with the effective date of this
				subsection.
											(ii)A supplemental claim for
				reimbursement of expenditures referred to in subsection (a)(1) that is
				submitted by a State may be for an amount that does not exceed the amount (if
				any) by which—
												(I)the maximum amount the State lawfully could
				have claimed under this section with respect to the expenditures, if this
				subsection had not been enacted; exceeds
												(II)the amount the State otherwise claims
				under this section with respect to the expenditures.
												(iii)The Secretary shall pay to a State
				that submits a supplemental claim in accordance with this subparagraph the
				total amount claimed.
											(C)For each State with respect to which
				a claim has been paid under subparagraph (B) of this paragraph, the Secretary
				shall—
											(i)calculate the overall rate at which
				the expenditures referred to in subsection (a)(1) have been reimbursed under
				this part during the 3-year period described in subparagraph (B) of this
				paragraph; and
											(ii)for each subsequent calendar quarter,
				reimburse the expenditures at the overall
				rate.
											.
						(b)Adoption
			 assistance
					(1)Elimination of
			 income eligibility requirementSection 473(a)(2) of such Act (42
			 U.S.C. 673(a)(2)) is amended to read as follows:
						
							(2)(A)For purposes of
				paragraph (1)(B)(ii), a child meets the requirements of this paragraph if the
				child—
									(i)(I)at the time adoption
				proceedings were initiated, had been removed from his or her home—
											(aa)pursuant to a voluntary placement
				agreement with respect to which Federal payments are provided under section
				474; or
											(bb)as a result of a judicial determination
				to the effect that continuation therein would be contrary to the welfare of the
				child;
											(II)is eligible for supplemental security
				income benefits under title XVI; or
										(III)is a child whose costs in a foster family
				home or child-care institution are covered by the foster care maintenance
				payments being made with respect to the minor parent of the child as described
				in section 475(4)(B); and
										(ii)has been determined by the State, pursuant
				to subsection (c), to be a child with special needs.
									(B)A child who meets
				the requirements of subparagraph (A)(ii) of this paragraph, who was determined
				eligible for adoption assistance payments under this part with respect to a
				prior adoption, and who is available for adoption because the prior adoption
				has been dissolved and the parental rights of the adoptive parents have been
				terminated or because the child's adoptive parents have died, shall be treated
				as meeting the requirements of this paragraph for purposes of paragraph
				(1)(B)(ii).
								.
					(2)Adoption
			 assistance payments match rateSection 474 of such Act (42 U.S.C. 674) is
			 amended—
						(A)in subsection
			 (a)(2), by inserting , subject to subsection (h)(2) before the
			 semicolon; and
						(B)by adding at the
			 end of subsection (h) (as added by subsection (a)(2)(B) of this section) the
			 following:
							
								(2)(A)The Secretary shall reduce the percentage
				by which the expenditures referred to in subsection (a)(2) are reimbursed, by
				such equal percentage for all States as may be necessary to ensure that—
										(i)the ratio, for any calendar quarter, of the
				total of the amounts payable to States under such subsection to the total of
				all amounts expended by the States as adoption assistance payments (whether or
				not eligible for reimbursement under this part), excluding any expenditure made
				from other funds provided by the Federal Government; equals
										(ii)the average such ratio for the 12 quarters
				most recently preceding the effective date of this subsection.
										(B)(i)The Secretary shall
				establish procedures to allow States to submit to the Secretary supplemental
				claims for reimbursement of expenditures referred to in subsection (a)(2)
				incurred during the 3-year period beginning with the effective date of this
				subsection.
										(ii)A supplemental claim for
				reimbursement of expenditures referred to in subsection (a)(2) that is
				submitted by a State may be for an amount that does not exceed the amount (if
				any) by which—
											(I)the maximum amount the State lawfully could
				have claimed under this section with respect to the expenditures, if this
				subsection had not been enacted; exceeds
											(II)the amount the State otherwise claims
				under this section with respect to the expenditures.
											(iii)The Secretary shall pay to a State
				that submits a supplemental claim in accordance with this subparagraph the
				total amount claimed.
										(C)For each State with respect to which
				a claim has been paid under subparagraph (B) of this paragraph, the Secretary
				shall—
										(i)calculate the overall rate at which
				the expenditures referred to in subsection (a)(2) have been reimbursed under
				this part during the 3-year period described in subparagraph (B) of this
				paragraph; and
										(ii)for each subsequent calendar quarter,
				reimburse the expenditures at the overall
				rate.
										.
						(c)Administrative
			 costs
					(1)In
			 generalSection 474 of such Act (42 U.S.C. 674) is
			 amended—
						(A)in subsection
			 (a)(3)(E), by inserting , subject to subsection (h)(3) after
			 expenditures; and
						(B)by adding at the
			 end of subsection (h) (as added by subsection (a)(2)(B) of this section) the
			 following:
							
								(3)(A)The Secretary shall reduce the percentage
				by which the expenditures referred to in subsection (a)(3)(E) are reimbursed,
				by such equal percentage for all States as may be necessary to ensure
				that—
										(i)the ratio, for any calendar quarter, of the
				total of the amounts payable to States under subsection (a)(3)(E) to the total
				of all amounts expended by the States for expenditures referred to in such
				subsection (whether or not eligible for reimbursement under this part),
				excluding any expenditure made from other funds provided by the Federal
				Government; equals
										(ii)the average such ratio for the 12 quarters
				most recently preceding the effective date of this subsection.
										(B)The Secretary shall establish
				procedures to allow States to submit to the Secretary supplemental claims for
				reimbursement of expenditures referred to in subsection (a)(3)(E) incurred
				during the 3-year period beginning with the effective date of this
				subsection.
									(C)The Secretary shall pay a claim submitted
				pursuant to subparagraph (B) with respect to an expenditure, to the extent
				that, in the absence of this paragraph, an amount would be payable under this
				part with respect to the expenditure.
									(D)For each State with respect to which
				a claim has been paid under subparagraph (B) of this paragraph, the Secretary
				shall—
										(i)calculate the overall rate at which
				the expenditures referred to in subsection (a)(3)(E) have been reimbursed under
				this part during the 3-year period described in subparagraph (B) of this
				paragraph; and
										(ii)for each subsequent calendar quarter,
				reimburse the expenditures at the overall
				rate.
										.
						(2)Limitation on
			 expenditures not related to placement or case management
			 activitiesSection 474 of such Act (42 U.S.C. 674), as amended by
			 the preceding provisions of this section, is amended by adding at the end the
			 following:
						
							(i)A State shall not use more than 15 percent
				of the amounts paid to the State under subsection (a)(3)(E) for expenditures
				relating to determining eligibility, setting rates for foster care homes and
				institutions, and the proportionate share of related agency
				overhead.
							.
					(d)Removal of title
			 IV–E from funding cap for the territoriesSection 1108 of such
			 Act (42 U.S.C. 1308) is amended in each of subsections (a)(1) and (b)(1), by
			 striking parts A and E and inserting part
			 A.
				(e)Authority of
			 Indian Tribes To receive Federal funds for foster care and adoption
			 assistance
					(1)Children placed
			 in tribal custody eligible for foster care fundingSection
			 472(a)(2)(B) of such Act (42 U.S.C. 672(a)(2)(B)) is amended—
						(A)by striking
			 or at the end of clause (i);
						(B)by striking
			 and and inserting or at the end of clause (ii);
			 and
						(C)by adding at the
			 end the following:
							
								(iii)an Indian tribe or tribal organization (as
				defined in section 479B(e)) or an intertribal consortium, if the Indian tribe,
				tribal organization, or consortium—
									(I)is operating a
				program pursuant to section 479B;
									(II)has a cooperative
				agreement with a State pursuant to section 479B(c); or
									(III)submits to the
				Secretary a description of the arrangements (jointly developed or developed in
				consultation with the State) made by the Indian tribe, tribal organization, or
				consortium for the payment of funds and the provision of the child welfare
				services and protections required by this title;
				and
									.
						(2)Programs operated
			 by indian tribal organizationsPart E of title IV of such Act (42
			 U.S.C. 670 et seq.) is amended by adding at the end the following:
						
							479B.Programs
				operated by Indian tribal organizations
								(a)ApplicationExcept
				as provided in subsection (b), this part shall apply to an Indian tribe or
				tribal organization that elects to operate a program under this part in the
				same manner as this part applies to a State.
								(b)Modification of
				plan requirements
									(1)Service area;
				standards
										(A)In
				generalSubject to subparagraph (B), in the case of an Indian
				tribe or tribal organization submitting a plan for approval under section 471,
				the plan shall—
											(i)in
				lieu of the requirement of section 471(a)(3), identify the service area or
				areas and population to be served by the Indian tribe or tribal organization;
				and
											(ii)in
				lieu of the requirement of section 471(a)(10), provide for the approval of
				foster homes pursuant to tribal standards and in a manner that ensures the
				safety of, and accountability for, children placed in foster care.
											(B)Special
				ruleWith respect to an Indian tribe located in the State of
				Alaska—
											(i)subparagraph
				(A)(ii) of this paragraph shall not apply; and
											(ii)the requirement
				of section 471(a)(10) shall apply to a plan submitted by the tribe.
											(2)Determination of
				Federal share
										(A)Per capita
				income
											(i)In
				generalFor purposes of determining the Federal medical
				assistance percentage applicable to an Indian tribe or tribal organization
				under paragraphs (1) and (2) of section 474(a), the calculation of an Indian
				tribe’s or tribal organization’s per capita income shall be based on the
				service population of the Indian tribe or tribal organization as defined in its
				plan in accordance with paragraph (1)(A) of this subsection.
											(ii)Consideration
				of other informationAn Indian tribe or tribal organization may
				submit to the Secretary such information as the Indian tribe or tribal
				organization considers relevant to the calculation of the per capita income of
				the Indian tribe or tribal organization, and the Secretary shall consider such
				information before making the calculation.
											(B)Administrative
				expendituresThe Secretary shall, by regulation, determine the
				percentages to be paid to Indian tribes and tribal organizations pursuant to
				section 474(a)(3), which shall not be less than the corresponding percentages
				specified for a State in that section.
										(C)Sources of
				non-federal shareThe Secretary shall make payments under section
				474 with respect to expenditures of an Indian tribe or tribal organization,
				without regard to the source of the funds used for the expenditure.
										(3)Modification of
				other requirementsUpon the request of an Indian tribe, a tribal
				organization, or a consortium of tribes or tribal organizations, the Secretary
				may modify any requirement under this part if, after consulting with the Indian
				tribe, tribal organization, or consortium, the Secretary determines that
				modification of the requirement would advance the best interests and the safety
				of children served by the Indian tribe, tribal organization, or
				consortium.
									(4)ConsortiumThe
				participating Indian tribes or tribal organizations of an intertribal
				consortium may develop and submit a single plan under section 471 that meets
				the requirements of this section.
									(c)Cooperative
				agreementsAn Indian tribe, tribal organization, or intertribal
				consortium and a State may enter into a cooperative agreement for the
				administration or payment of funds pursuant to this part. In any case where an
				Indian tribe, tribal organization, or intertribal consortium and a State enter
				into a cooperative agreement that incorporates any of the provisions of this
				section, those provisions shall be valid and enforceable. Any such cooperative
				agreement that is in effect as of the date of the enactment of this section,
				shall remain in full force and effect subject to the right of either party to
				the agreement to revoke or modify the agreement pursuant to the terms of the
				agreement.
								(d)RegulationsNot
				later than 1 year after the date of the enactment of this section, the
				Secretary shall, in full consultation with Indian tribes and tribal
				organizations, promulgate regulations to carry out this section.
								(e)Definitions of
				Indian tribe; tribal organizationIn this section, the terms
				Indian tribe and tribal organization have the
				meanings given those terms in subsections (e) and (l) of section 4 of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b), respectively, except that, with
				respect to the State of Alaska, the term Indian tribe has the
				meaning given that term in section 419(4)(B) of this
				Act.
								.
					(f)Conforming
			 changes for FMAP for the District of ColumbiaSection 474(a) of
			 such Act (42 U.S.C. 674(a)) is amended in each of paragraphs (1) and (2) by
			 striking (as defined in section 1905(b) of this Act) inserting
			 (which shall be as defined in section 1905(b), in the case of a State
			 other than the District of Columbia, or 70 percent, in the case of the District
			 of Columbia).
				202.Flexibility to
			 establish separate standards for relative foster family homesSection 471(a)(10) of the Social Security
			 Act (42 U.S.C. 671(a)(10)) is amended by inserting before the semicolon the
			 following:
				
					, and, at the option of the State,
			 that the authority or authorities may—(A)establish and maintain separate standards
				for foster family homes in which a foster parent is a relative of the foster
				child, that, at a minimum, protect the safety of the child and provide for
				criminal records checks; and
					(B)apply the standards referred to in
				subparagraph (A) of this paragraph to any such relative foster care provider to
				whom funds are paid pursuant to section 472 or part B in lieu of the standards
				that would otherwise apply to a foster family
				home.
					.
			203.Application of
			 standards to all childrenSection 471(a)(10) of the Social Security
			 Act (42 U.S.C. 671(a)(10)) is amended by striking receiving funds under
			 this part or part B of this title and inserting caring for a
			 child who is in the custody of the State.
			IIISupporting a
			 Qualified Child Welfare Workforce
			301.Child welfare
			 service quality improvement grantsPart B of title IV of the
			 Social Security Act (42 U.S.C.
			 620–629i) is amended by adding at the end the following:
				
					3Supporting Quality
				Front Line Workers
						441.Child welfare
				service quality improvement grants
							(a)In
				generalThe Secretary, acting through the Administration of
				Children and Families, shall make grants to States to improve the quality of
				child welfare services by increasing the quality and capacity of their child
				welfare workforce or by increasing the coordination of their child welfare
				services.
							(b)Applications
								(1)ContentsA
				State desiring to receive a grant under this section shall submit to the
				Secretary an application that includes the following:
									(A)PlanA detailed description of how the State
				intends to expend funds provided under this part to improve the performance of
				the State in such indicators set forth in paragraph (2) as the State may
				select.
									(B)Baseline
				dataThe data described by
				each indicator selected by the State under paragraph (1), with respect to all
				child welfare agencies in the State, for the fiscal year preceding the first
				fiscal year for which the grant is requested.
									(C)BudgetA
				budget showing how the State would expend funds (including any grant funds
				provided under this section) for child welfare services or the improvement of
				the services.
									(D)AssuranceAn assurance that the State will submit to
				the Secretary reports on annual expenditures of the funds, and the effects of
				the expenditures on improving the performance described in subparagraph
				(A).
									(2)IndicatorsThe
				indicators set forth in this paragraph are the following:
									(A)The average number
				of children or families, per caseworker—
										(i)for caseworkers
				who provide services for abused or neglected children and their
				families;
										(ii)for caseworkers
				who provide services to strengthen and preserve families with children;
										(iii)for caseworkers
				who provide adoption services; and
										(iv)for caseworkers
				who provide family foster care services.
										(B)The average rate
				at which supervisory child welfare workers left employment, and at which
				nonsupervisory child welfare workers left employment.
									(C)The average
				duration of employment of supervisory child welfare workers and of
				nonsupervisory child welfare workers.
									(D)The total number
				and percentage of supervisory child welfare workers and of nonsupervisory child
				welfare workers who have received a bachelor’s or more advanced degree from an
				institution of higher education, in the aggregate, and broken down by field of
				study.
									(E)The average number
				of staff for whom supervisory child welfare workers are responsible.
									(F)The range and
				scope of training opportunities, including numbers and percentage of
				supervisory child welfare staff and of nonsupervisory child welfare staff
				engaged in training programs.
									(3)Amendment of
				applicationsA State may at any time submit to the Secretary an
				amendment to the application of the State under this subsection. On approval of
				such an amendment, the application shall be considered to include the
				amendment.
								(4)ConsiderationThe Secretary may disapprove an application
				submitted pursuant to this subsection if—
									(A)the application describes a method by which
				the State intends to expend funds using a method that is substantially similar
				to a specific method used by the State to expend funds pursuant to the State
				plan approved under this part in not less than 2 of the 5 most recently
				preceding fiscal years; and
									(B)the prior spending
				failed to result in meaningful progress in improving the performance of the
				State in the indicators selected by the State pursuant to paragraph
				(1)(A).
									(c)Grants
								(1)In
				generalOn certification by the Secretary that a State
				application for a grant under this section meets the requirements of subsection
				(b), and on approval by the Secretary of the application, the State shall be
				eligible to receive a grant under this section for each fiscal year for which
				funds are available for such a grant.
								(2)Grant
				amountThe Secretary shall make a grant to each State that is
				eligible to receive a grant under this section for a fiscal year, in an amount
				equal to the lesser of—
									(A)the amount finally
				allotted to or reserved for the State under this subsection for the fiscal
				year; or
									(B)3 times the amount
				that the State has committed to spend to carry out the activities described in
				the approved application.
									(3)Reservation of
				funds
									(A)Puerto
				RicoThe Secretary shall reserve 1.75 percent of the funds
				appropriated pursuant to subsection (j) for each fiscal year, for a grant to
				Puerto Rico under this section for the fiscal year. If, for a fiscal year,
				Puerto Rico does not submit to the Secretary an application that meets the
				requirements of subsection (b), the funds so reserved shall be available for
				allotment under paragraph (4) of this subsection for the succeeding fiscal year
				or (if the succeeding fiscal year is fiscal year 2009) remitted to the Treasury
				of the United States.
									(B)Other
				territoriesThe Secretary shall reserve 0.3 percent of the funds
				appropriated pursuant to subsection (j) for each fiscal year, for grants among
				the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of
				the Northern Mariana Islands under this section in such amounts as the
				Secretary deems appropriate for the fiscal year. If, for a fiscal year, none of
				such territories submits to the Secretary an application that meets the
				requirements of subsection (b), the funds so reserved shall be available for
				allotment under paragraph (4) of this subsection for the succeeding fiscal year
				or (if the succeeding fiscal year is fiscal year 2009) remitted to the Treasury
				of the United States.
									(C)Indian
				tribesThe Secretary shall reserve 2 percent of the funds
				appropriated pursuant to subsection (j) for each fiscal year, for grants among
				Indian tribes under this section in such amounts as the Secretary deems
				appropriate for the fiscal year. If, for a fiscal year, the Secretary does not
				receive from any Indian tribe an application that meets the requirements of
				subsection (b), the funds so reserved shall be available for allotment under
				paragraph (4) of this subsection for the succeeding fiscal year or (if the
				succeeding fiscal year is fiscal year 2009) remitted to the Treasury of the
				United States.
									(D)Technical
				assistance and evaluationsThe Secretary shall reserve 1 percent
				of the funds appropriated pursuant to subsection (j) for each fiscal year, to
				pay the costs of providing technical assistance and conducting evaluations
				under this section.
									(4)Allotments
									(A)Initial
				allotmentFrom the amount available to carry out this section for
				a fiscal year that remains after applying paragraph (3) for the fiscal year
				(including any amount available for allotment under this paragraph for the
				fiscal year after applying paragraph (3) for the preceding fiscal year), the
				Secretary shall initially allot to each State not described in paragraph (3)
				for a fiscal year an amount that bears the same ratio to the remaining amount
				as the number of individuals who reside in the State and have not attained 18
				years of age bears to the total number of such individuals in all States not
				described in paragraph (3) that are eligible for a grant under this section for
				such most recent fiscal year.
									(B)Final
				allotmentThe Secretary shall reduce the amount initially
				allotted to each State with an initial allotment under subparagraph (A) of more
				than $300,000, on a pro rata basis, to the extent necessary to ensure that the
				amount finally allotted to each such State is not less than $300,000.
									(d)Use of
				grant
								(1)In
				generalA State to which a grant is made under this section shall
				use the grant in accordance with the approved application for the grant.
								(2)Availability of
				fundsA State that receives funds under this section shall remit
				to the Secretary any of such funds that remain unexpended by the State at the
				end of the 2-year period that begins with the date of the receipt.
								(3)NonsupplantationA
				State to which a grant is made under this section shall use the grant to
				supplement and not supplant any Federal, State, or local funds used for child
				welfare services or child welfare training.
								(e)MonitoringThe
				Secretary shall monitor the activities of grantees under this section to ensure
				compliance with this section and any State plan of the grantee under subpart
				1.
							(f)Technical
				assistanceThe Secretary may provide technical assistance to any
				grantee to assist the grantee in improving the quality of child welfare
				services, including strategies to recruit, train, and retain high quality
				staff, and in complying with the provisions of law referred to in subsection
				(e).
							(g)Enforcement
								(1)In
				generalIf the Secretary determines that, during a fiscal year, a
				grantee under this section has not complied with a requirement of this Act, the
				Secretary may—
									(A)in the case of the
				1st such determination of noncompliance, reduce by not less than 5 percent the
				amount of the grant otherwise payable to the grantee under this section for the
				fiscal year;
									(B)in the case of the
				2nd such determination of noncompliance, reduce by not less than 25 percent the
				amount of the grant otherwise payable to the grantee under this section for the
				fiscal year; and
									(C)in the case of the
				3rd or any subsequent such determination of noncompliance, withhold the payment
				of a grant to the grantee under this section for any succeeding fiscal year,
				notwithstanding subsection (c).
									(2)RecoveryIn
				the case of a determination under paragraph (1) of grantee noncompliance, to
				the extent that a penalty cannot be imposed under paragraph (1), the Secretary
				shall require the grantee to remit to the Secretary the amount of the penalty
				not able to be so imposed.
								(h)Evaluation
								(1)In
				generalNot later than September 30, 2009, the Secretary shall
				conduct an interim evaluation to determine whether the grantees under this
				section have improved the provision of child welfare services beyond the level
				reflected in the baseline data set forth in the applications submitted by the
				grantees under this section.
								(2)Final
				reportNot later than September 30, 2010, the Secretary shall
				submit to the Congress a written report that contains the final evaluation of
				the Secretary.
								(i)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary to carry out this section, including
				regulations, developed in consultation with the States, representatives of the
				child welfare workforce, and advocates for children and families, governing how
				to obtain baseline data for each indicator set forth in subsection
				(b)(2).
							(j)AppropriationOut
				of any money in the Treasury of the United States not otherwise appropriated,
				there are appropriated to the Secretary not more than $200,000,000 for each of
				fiscal years 2009 through 2013 to carry out this section.
							(k)DefinitionsIn
				this section:
								(1)Alaska Native
				OrganizationThe term Alaska Native Organization
				means any organized group of Alaska Natives eligible to operate a Federal
				program under the Indian Self-Determination
				Act (25 U.S.C. 450f et seq.) or the designee of such a group.
								(2)Child welfare
				agencyThe term child welfare agency means the State
				agency responsible for administering subpart 1, and any public or private
				agency under contract with the State agency to provide child welfare
				services.
								(3)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, Nation or other organized group or community of Indians, including any
				Alaska Native Organization, that is recognized as eligible for the special
				programs and services provided by the United States to Indians because of their
				status as Indians.
								(4)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 101 of the
				Higher Education Act of 1965.
								(5)StateThe
				term State means each of the 50 States, the District of Columbia,
				Puerto Rico, Guam, the United States Virgin Islands, American Samoa, and the
				Northern Mariana
				Islands.
								.
			302.Increase in
			 payment rate for States for expenditures for short term training of staff of
			 certain child welfare agencies and court personnelSection
			 474(a)(3)(B) of the Social Security
			 Act (42 U.S.C. 674(a)(3)(B)) is amended to read as follows:
				
					(B)75 percent of so
				much of such expenditures (including travel and per diem expenses) as are for
				the short-term training of—
						(i)current or prospective foster or adoptive
				parents or relative guardians, or the members of the staff of State-licensed or
				State-approved child care institutions providing care, or of State-licensed or
				State-approved child welfare agencies providing services, to foster or adopted
				children, or children residing permanently with a relative guardian, on behalf
				of whom assistance is provided pursuant to this part;
						(ii)members of the
				staff of abuse and neglect courts, agency attorneys, attorneys representing
				children, parents, or guardians ad litem, or other court-appointed special
				advocates representing children in proceedings of such courts; and
						(iii)persons employed
				by State, local, or private nonprofit child-serving agencies that are working
				with the State or local agency administering the State plan under this part to
				keep children safe and provide permanent families for children,
						in ways
				that increase the ability of such current or prospective parents, guardians,
				staff members, institutions, attorneys, advocates, and persons to provide
				support and assistance to foster and adopted children and children residing
				permanently with a relative guardian, whether incurred directly by the State or
				by
				contract;.
			IVConnecting
			 Children to Support, Family, Health Care, and School
			AConnection to
			 Support
				401.State option
			 for children in foster care after attaining age 18
					(a)Definition of
			 childSection 475 of the Social Security Act (42 U.S.C. 675) is
			 amended by adding at the end the following:
						
							(8)(A)Subject to subparagraph
				(B), the term child means an individual who has not attained 18
				years of age.
								(B)At the option of a State, such term
				shall include an individual in foster care under the responsibility of the
				State who—
									(i)has attained 18 years of age;
				and
									(ii)has not attained 19, 20, or 21
				years of age, as the State may
				elect.
									.
					(b)Conforming
			 amendment to definition of child-care institutionSection
			 472(c)(2) of such Act (42 U.S.C. 672(c)(2)) is amended by inserting ,
			 except, in the case of a child who has attained 18 years of age, the term shall
			 include a supervised setting in which the individual is living independently,
			 in accordance with such conditions as the Secretary shall establish in
			 regulations before the period.
					(c)Effective
			 DateThe amendments made by this section take effect on October
			 1, 2008.
					BConnections to
			 Family
				411.Kinship guardianship
			 assistance payments for children
					(a)State plan
			 optionSection 471(a) of the Social Security Act (42 U.S.C.
			 671(a)), as amended by section 101(a) of this Act, is amended—
						(1)by striking
			 and at the end of paragraph (27);
						(2)by striking the
			 period at the end of paragraph (28) and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(29)at the option of the State, provides for
				the State to enter into kinship guardianship assistance agreements to provide
				kinship guardianship assistance payments on behalf of children to grandparents
				and other relatives who have assumed legal guardianship of the children for
				whom they have cared as foster parents and for whom they have committed to care
				for on a permanent basis, as provided in section
				473(d).
								.
						(b)In
			 generalSection 473 of such Act (42 U.S.C. 673) is amended by
			 adding at the end the following:
						
							(d)Kinship
				guardianship assistance payments for children
								(1)Kinship
				guardianship assistance agreement
									(A)In
				generalIn order to receive payments under section 474(a)(6), a
				State shall—
										(i)negotiate and enter
				into a written, binding kinship guardianship assistance agreement with the
				prospective relative guardian of a child who meets the requirements of this
				paragraph;
										(ii)provide the
				prospective relative guardian with a copy of the agreement; and
										(iii)certify that any child on whose behalf
				kinship guardianship assistance payments are made under the agreement shall be
				provided medical assistance under title XIX in accordance with section
				1902(a)(10)(A)(i)(I).
										(B)Minimum
				requirementsThe agreement shall specify, at a minimum—
										(i)the amount of, and
				manner in which, each kinship guardianship assistance payment will be provided
				under the agreement;
										(ii)the additional
				services and assistance that the child and relative guardian will be eligible
				for under the agreement;
										(iii)the procedure by
				which the relative guardian may apply for additional services as needed,
				provided the agency and relative guardian agree on the additional services as
				specified in the case plan; and
										(iv)subject to
				subparagraph (D), that the State will pay the total cost of nonrecurring
				expenses associated with obtaining legal guardianship of the child.
										(C)Interstate
				applicationThe agreement shall provide—
										(i)that the agreement
				shall remain in effect without regard to the State residency of the kinship
				guardian; and
										(ii)for the
				protection of the interests of the child in any case where the kinship guardian
				and the child move to another State while the agreement is in effect.
										(D)No effect on
				Federal reimbursementNothing in subparagraph (B)(iv) shall be
				construed as affecting the ability of the State to obtain reimbursement from
				the Federal Government for costs described in that subparagraph.
									(2)Kinship
				guardianship assistance payment
									(A)In
				generalThe kinship guardianship assistance payment shall be
				based on consideration of the needs of the relative guardian and of the child
				and shall be at least equal to the amount of the foster care maintenance
				payment for which the child would have been eligible if the child had remained
				in foster care, or, at State option, the amount of the adoption assistance
				payment for which the child would have been eligible if the child had been
				adopted. The payment may be readjusted periodically based on relevant changes
				in such needs.
									(B)Limitation
										(i)In
				generalExcept as provided in clause (ii), no kinship
				guardianship assistance payment may be made to a relative guardian for any
				child who has attained 18 years of age.
										(ii)ExceptionsAt the option of the State, a kinship
				guardianship assistance payment may be made to a relative guardian with respect
				to a child who elects to remain in the care of the guardian until the child
				attains 21 years of age.
										(3)Child’s
				eligibility for a kinship guardianship assistance payment
									(A)In
				generalA child is eligible for a kinship guardianship assistance
				payment under this subsection if the State agency determines the
				following:
										(i)The child has
				been—
											(I)removed from his
				or her home pursuant to a voluntary placement agreement or as a result of a
				judicial determination to the effect that continuation in the home would be
				contrary to the welfare of the child;
											(II)under the care of
				the State agency for the 12-month period ending on the date of the agency
				determination; and
											(III)eligible for
				foster care maintenance payments under section 472.
											(ii)Being returned
				home or adopted are not appropriate permanency options for the child.
										(iii)The child
				demonstrates a strong attachment to the prospective relative guardian and the
				relative guardian has a strong commitment to caring permanently for the
				child.
										(iv)With respect to a
				child who has attained 14 years of age, the child has been consulted regarding
				the kinship guardianship arrangement.
										(B)Treatment of
				siblingsWith respect to a child described in subparagraph (A)
				whose sibling or siblings are not so described—
										(i)the child and any
				sibling of the child may be placed in the same kinship guardianship arrangement
				if the State agency and the relative agree on the appropriateness of the
				arrangement for the siblings; and
										(ii)kinship
				guardianship assistance payments may be paid for the child and each sibling so
				placed.
										.
					(c)Conforming
			 amendments
						(1)State plan
			 requirement
							(A)In
			 generalSection 471(a)(20) of such Act (42 U.S.C. 671(a)(20)) is
			 amended—
								(i)by
			 adding and at the end of subparagraph (C); and
								(ii)by
			 adding at the end the following:
									
										(D)provides procedures for criminal records
				checks, including fingerprint-based checks of national crime information
				databases (as defined in section 534(e)(3)(A) of title 28, United States Code),
				for any relative guardian before the relative guardian may be finally approved
				for placement of a child regardless of whether kinship guardianship assistance
				payments are to be made on behalf of the child under the State plan under this
				part;
										.
								(B)Redesignation of
			 new provision after amendment made by prior law takes effect
								(i)In
			 generalSection 471(a)(20) of the Social Security Act (42 U.S.C.
			 671(a)(20)) is amended by redesignating subparagraph (D) as subparagraph
			 (C).
								(ii)Effective
			 dateThe amendment made by
			 clause (i) shall take effect immediately after the amendments made by section
			 152 of Public Law 109–248 take effect.
								(2)Payments to
			 StatesSection 474(a) of such Act (42 U.S.C. 674(a)) is
			 amended—
							(A)by striking the
			 period at the end and inserting ; plus; and
							(B)by adding at the
			 end the following:
								
									(6)an amount equal to
				the percentage by which the expenditures referred to in paragraph (2) are
				reimbursed (after applying the reduction required by subsection (h)(2)(A) of
				this section) of the total amount expended during such quarter as kinship
				guardianship assistance payments under section 473(d) pursuant to kinship
				guardianship assistance
				agreements.
									.
							(3)DefinitionsSection
			 475(1) of such Act (42 U.S.C. 675(1)) is amended by adding at the end the
			 following:
							
								(F)In the case of a
				child with respect to whom the permanency plan is placement with a relative and
				receipt of kinship guardianship assistance payments under section 473(d), a
				description of—
									(i)the steps that the
				agency has taken to determine that it is not appropriate for the child to be
				returned home or adopted;
									(ii)the reasons why a
				permanent placement with a fit and willing relative through a kinship
				guardianship assistance arrangement is in the child’s best interests;
									(iii)the ways in
				which the child meets the eligibility requirements for a kinship guardianship
				assistance payment;
									(iv)the efforts the
				agency has made to discuss adoption by the child’s relative foster parent as a
				more permanent alternative to legal guardianship and, in the case of a relative
				foster parent who has chosen not to pursue adoption, documentation of the
				reasons therefor; and
									(v)the efforts made
				by the State agency to secure the consent of the child’s parent or parents to
				the kinship guardianship assistance arrangement, or the reasons why the efforts
				were not
				made.
									.
						412.Family
			 connection grantsPart B of
			 title IV of the Social Security Act (42 U.S.C. 620–629i), as amended by section
			 301 of this Act, is amended by adding at the end the following:
					
						4Family Connection
				Grants
							445.Family
				connection grants
								(a)In
				generalThe Secretary of Health and Human Services may make
				matching grants to State, local, or tribal child welfare agencies, and private
				nonprofit organizations that have experience in working with foster children or
				children in kinship care arrangements, for the purpose of helping children who
				are in, or at risk of entering, foster care reconnect with family members
				through the implementation of—
									(1)kinship navigator
				programs designed to assist kinship care givers in navigating their way through
				programs and services, and to help the care givers learn about and obtain
				assistance to meet the needs of the children they are raising and their own
				needs;
									(2)intensive
				family-finding efforts that utilize search technology to find biological family
				members for children in the child welfare system, and once identified, work to
				reestablish relationships and explore ways to find a permanent family placement
				for the children; or
									(3)family group
				decision-making meetings for children in the child welfare system that engage
				and empower families to make decisions and develop plans that protect and
				nurture children from enduring further abuse and neglect.
									(b)ApplicationsAn entity desiring to receive a matching
				grant under this section shall submit to the Secretary an application, at such
				time, in such manner, and containing such information as the Secretary may
				require, including—
									(1)a description of
				how the grant will be used to implement 1 or more of the activities described
				in subsection (a);
									(2)a description of
				the types of children and families to be served, including how the children and
				families will be identified and recruited, and an initial projection of the
				number of children and families to be served;
									(3)if the entity is a
				private organization, documentation of support from the relevant local or State
				child welfare agency;
									(4)an assurance that
				the entity will cooperate fully with any evaluation provided for by the
				Secretary under this section; and
									(5)a commitment by the
				applicant that, if a grant is awarded to the applicant under this section for a
				period of—
										(A)2 years, the applicant will expend from
				non-Federal sources, for the activities for which the grant is awarded, in the
				2nd year of the grant period, an amount equal to not less than
				1/3 of the amount of the grant payment received by the
				applicant under this section for that year; or
										(B)3 years, the applicant will expend, from
				non-Federal sources, for the activities which the grant is awarded—
											(i)in the 2nd year of the grant period, an
				amount equal to not less than 1/3 of the grant payment
				received by the applicant under this section for that year; and
											(ii)in
				the 3rd year of the grant period, an amount equal to the grant payment received
				by the applicant under this section for that year.
											(c)Limitations
									(1)Grant
				durationThe Secretary may award a grant under this section for a
				period of not less than 1 year and not more than 3 years.
									(2)Number of grant
				payments per yearThe aggregate number of payments the Secretary
				may make in a fiscal year to all grantees under this section shall not exceed
				20.
									(d)Federal
				contributionThe amount of a
				grant payment to be made to a grantee under this section during each year in
				the grant period shall be the following percentage of the grant amount approved
				by the Secretary:
									(1)100 percent, if
				the payment is for the 1st year of the grant period.
									(2)75 percent, if the payment is for the 2nd
				year of the grant period.
									(3)50 percent, if the payment is for the 3rd
				year of the grant period.
									(e)Form of grantee
				contributionA grantee under
				this section may provide not more than 50 percent of the amount which the
				grantee is required to expend to carry out the activities for which a grant is
				awarded under this section in kind, fairly evaluated, including plant,
				equipment, or services.
								(f)Use of
				grantA grantee under this
				section shall use the grant in accordance with the approved application for the
				grant.
								(g)Reservations of
				funds
									(1)EvaluationThe Secretary shall reserve 3 percent of
				the funds made available under subsection (h) for each fiscal year for the
				conduct of a rigorous evaluation of the activities funded with grants under
				this section.
									(2)Technical
				assistanceThe Secretary may
				reserve 2 percent of the funds made available under subsection (h) for each
				fiscal year to provide technical assistance to recipients of grants under this
				section.
									(h)Limitations on
				authorization of appropriationsTo carry out this section, there
				are authorized to be appropriated to the Secretary not more than $50,000,000
				for each of fiscal years 2009 through
				2013.
								.
				413.Information on
			 adoption tax creditSection
			 471(a) of the Social Security Act (42 U.S.C. 671(a)), as amended by sections
			 101(a) and 411(a) of this Act, is amended—
					(1)by striking
			 and at the end of paragraph (28);
					(2)by striking the
			 period at the end of paragraph (29) and inserting ; and;
			 and
					(3)by
			 adding at the end the following:
						
							(30)provides that the State will inform any
				individual who is adopting, or whom the State is made aware is considering
				adopting, a child who is in foster care under the responsibility of the State
				of the potential eligibility of the individual for a Federal tax credit (under
				section 23 of the Internal Revenue Code) without the need to document any
				adoption-related
				expenses.
							.
					414.Adoption
			 incentives program
					(a)5-year
			 extensionSection 473A of the
			 Social Security Act (42 U.S.C. 673b) is amended—
						(1)in subsection
			 (b)(4), by striking in the case of fiscal years 2001 through
			 2007,;
						(2)in subsection
			 (b)(5), by striking 1998 through 2007 and inserting 2008
			 through 2012;
						(3)in subsection
			 (c)(2), by striking each of fiscal years 2002 through 2007 and
			 inserting a fiscal year; and
						(4)in each of
			 subsections (h)(1)(D), and (h)(2), by striking 2008 and
			 inserting 2013.
						(b)Updating of
			 fiscal year used in determining base numbers of adoptionsSection 473A(g) of such Act (42 U.S.C.
			 673b(g)) is amended—
						(1)in paragraph (3),
			 by striking means and all that follows and inserting
			 means, with respect to any fiscal year, the number of foster child
			 adoptions in the State in fiscal year 2007.;
						(2)in paragraph
			 (4)—
							(A)by inserting that are not older
			 child adoptions before for a State; and
							(B)by striking
			 means and all that follows and inserting means, with
			 respect to any fiscal year, the number of special needs adoptions that are not
			 older adoptions in the State in fiscal year 2007.; and
							(3)in paragraph (5),
			 by striking means and all that follows and inserting
			 means, with respect to any fiscal year, the number of older child
			 adoptions in the State in fiscal year 2007..
						(c)Increase in
			 incentive payments for special needs adoptions and older child
			 adoptionsSection 473A(d)(1) of such Act (42 U.S.C. 673b(d)(1))
			 is amended—
						(1)in subparagraph
			 (B), by striking $2,000 and inserting $4,000;
			 and
						(2)in subparagraph
			 (C), by striking $4,000 and inserting
			 $8,000.
						(d)Incentive
			 payments for guardianship placements
						(1)Additional
			 avenue for eligibility for paymentsSection 473A(b)(2) of such
			 Act (42 U.S.C. 673b(b)(2)) is amended—
							(A)by striking
			 or at the end of subparagraph (A);
							(B)by adding
			 or at the end of subparagraph (B); and
							(C)by adding at the
			 end the following:
								
									(C)the number of guardianship placements in
				the State during the fiscal year exceeds the base number of guardianship
				placements in the State for the fiscal
				year;
									.
							(2)Amount of
			 paymentSection 473A(d)(1) of
			 such Act (42 U.S.C. 673b(d)(1)) is amended—
							(A)by striking
			 and at the end of subparagraph (B);
							(B)by striking the
			 period at the end of subparagraph (C) and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(D)$4,000, multiplied by the amount (if any)
				by which the number of guardianship placements in the State during the fiscal
				year exceeds the base number of guardianship placements for the State for the
				fiscal
				year.
									.
							(3)DefinitionsSection
			 473A(g) of such Act (42 U.S.C. 673b(g)) is amended by adding at the end the
			 following:
							
								(7)Guardianship
				placementThe term
				guardianship placement means the placement of a child from foster
				care under the responsibility of a State into a legal guardianship.
								(8)Base number of
				guardianship placementsThe term base number of
				guardianship placements for a State means, with respect to any fiscal
				year, the number of guardianship placements in the State in fiscal year
				2007.
								.
						415.Sibling
			 placementSection 471(a) of
			 the Social Security Act (42 U.S.C. 671(a)), as amended by sections 101(a),
			 411(a), and 413 of this Act, is amended—
					(1)by striking
			 and at the end of paragraph (29);
					(2)by striking the
			 period at the end of paragraph (30) and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(31)provides that reasonable efforts shall be
				made to place siblings removed from their home in the same foster care
				placement unless the State documents that such a joint placement would be
				contrary to the safety or well-being of any of the
				siblings.
							.
					CConnections to
			 Health Care
				421.Health
			 oversight and coordination planSection 422(b)(15) of the Social Security
			 Act (42 U.S.C. 622(b)(15)) is amended to read as follows:
					
						(15)(A)provides that the State
				will develop, in coordination and collaboration with the State agency referred
				to in paragraph (1) and the State agency responsible for administering the
				State plan approved under title XIX, and in consultation with pediatricians,
				other experts in health care, and experts in and recipients of child welfare
				services, a plan for the ongoing oversight and coordination of health care
				services for any child in a foster care placement, which shall ensure a
				coordinated strategy to identify and respond to the health care needs of
				children in foster care placements, including mental health and dental health
				needs, and shall include an outline of—
								(i)a schedule for initial and
				follow-up health screenings that meet reasonable standards of medical
				practice;
								(ii)how health needs identified
				through screenings will be monitored and treated;
								(iii)how medical information for
				children in care will be updated and appropriately shared, which may include
				the development and implementation of an electronic health record;
								(iv)steps to ensure continuity of
				health care services, which may include the establishment of a medical home for
				every child in care;
								(v)the oversight of prescription
				medicines; and
								(vi)how the State actively consults
				with and involves physicians or other appropriate medical professionals in
				assessing the health and well-being of children in foster care and in
				determining appropriate medical treatment for the children; and
								(B)subparagraph (A) shall not be construed to
				reduce or limit the responsibility of the State agency responsible for
				administering the State plan approved under title XIX to provide care and
				services for children with respect to whom services are provided under the
				State plan developed pursuant to this
				subpart;
							.
				DConnections to
			 School
				431.Educational
			 stabilitySection 475 of the
			 Social Security Act (42 U.S.C. 675) is amended—
					(1)in paragraph
			 (1)—
						(A)in subparagraph
			 (C), by striking clause (iv) and redesignating clauses (v) through (viii) as
			 clauses (iv) through (vii), respectively; and
						(B)by adding at the
			 end the following:
							
								(F)A plan for ensuring the educational
				stability of the child while in foster care, including—
									(i)assurances that
				the placement of the child in foster care takes into account proximity to the
				school in which the child is enrolled at the time of placement; and
									(ii)(I)a discussion of the
				efforts of the State agency to coordinate with appropriate local educational
				agencies (as defined under section 9101 of the Elementary and Secondary
				Education Act of 1965) to ensure that the child remain in the school in which
				the child is enrolled at the time of placement; or
										(II)if remaining in such school is not in
				the best interests of the child, a discussion of efforts to coordinate with the
				educational agencies to ensure immediate enrollment in a new
				school.
										;
				and
						(2)in the 1st
			 sentence of paragraph (4)(A)—
						(A)by striking
			 and reasonable and inserting reasonable;
			 and
						(B)by inserting
			 , and reasonable travel for the child to remain in the school in which
			 the child is enrolled at the time of placement before the
			 period.
						
